Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered September 13, 1990, convicting him of robbery in the first degree, and criminal facilitation in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Three of the victims of the robberies from which the above charges arose tentatively identified the .38 caliber pistol which was recovered from the codefendant at the time of his arrest as the weapon used. Nevertheless, one witness tentatively identified the .25 caliber pistol found near the defendant at the time of his arrest as the weapon. Thus, there was an adequate connection between the gun, the defendant, and the crime, to admit the .25 caliber pistol into evidence. Uncertainties as to the identification of the gun go to its weight, not to its admissibility as evidence (see, People v Miller, 17 NY2d 559; People v Craig, 155 AD2d 550).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.